Citation Nr: 9921086	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a cardiac disability, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1964 to October 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Initially, the veteran's appeal included the issue of entitlement 
to temporary total rating based on 38 C.F.R. § 4.30.  At his 
November 1995 hearing, the veteran informed the hearing officer 
that he wished to withdraw that issue.  In April 1997, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


REMAND

The veteran seeks an increased rating for his service-connected 
heart disability, beyond the currently assigned 30 percent. The 
veteran's representative contends that the veteran is entitled to 
a 60 percent disability evaluation for his heart disability under 
38 C.F.R. § 4.104, Diagnostic Code 7005.  The representative 
contends that the veteran's history of repeated anginal attacks 
calls into question whether the veteran may engage in ordinary 
manual labor.  

As noted above, the Board remanded this claim to the RO in April 
1997 for further development.  Among other things, the RO was 
requested to schedule the veteran for a VA cardiac examination 
and the examiner was requested to:1.  obtain a detailed history, 
including the duration and frequency of any anginal attacks;  2.  
evaluate blood pressure to include standing, sitting and supine 
blood pressure readings;  3.  indicate whether the veteran's 
cardiac status precluded more than light manual labor or 
precluded more than sedentary employment; and 4.  indicate 
whether the veteran may engage in manual labor or if he may not 
due to his service-connected heart disability.  

A review of the record shows that the VA examiner did not follow 
the remand instructions.  It is noted that the duration and 
frequency of the veteran's anginal attacks were not documented; 
blood pressure was not recorded sitting, standing and supine; and 
the requested opinions were not provided.  In Stegall v. West, 11 
Vet. App. 268 (1998), the U.S. Court of Veterans Appeals (Court) 
held that "a remand by this Court or the Board [of Veteran's 
Appeals (Board)] confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders." 
Id, at 271. In addition, the Court determined that where "the 
remand orders of the Board or this Court are not complied with, 
the Board itself errs in failing to insure compliance." Id.

During the course of this appeal, the criteria for rating cardiac 
disability were changed.  Prior to January 1998, Diagnostic Code 
7005 provided a 30 percent evaluation for a veteran for whom, 
following a typical coronary occlusion or thrombosis or with a 
history of substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light manual 
labor is not feasible, is entitled to a 60 percent evaluation. 
Under those criteria, a veteran is entitled to a 100 percent 
evaluation during and for six months following acute illness from 
coronary occlusion or thrombosis with circulatory shock, and 
after six months, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or if more than 
sedentary employment is precluded. 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (prior to January 12, 1998).

Following the January 1998 revision, Diagnostic Code 7005 
provides that a veteran who, upon a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs, 
demonstrates dyspnea, fatigue, angina, dizziness or syncope, or 
shows evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray, is entitled to a 30 
percent evaluation. A veteran who demonstrates more than one 
episode of acute congestive heart failure in the past year or who 
demonstrates dyspnea, fatigue, angina, dizziness or syncope upon 
a workload of greater than 3 METs but not greater than 5 METs, or 
for left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, is entitled to a 60 percent evaluation.  A veteran 
who suffers from chronic congestive heart failure or demonstrates 
dyspnea, fatigue, angina, dizziness, or syncope upon a workload 
of 3 METs or less, or shows left ventricular dysfunction with an 
ejection fraction of less than 30 percent, is entitled to a 100 
percent evaluation.

When schedular criteria provide for alternative methods of 
evaluating a current disability, clearly, all such methods must 
be explored by the VA examination reports as well as the RO.  In 
conjunction with his VA disability examination in December 1998, 
the Board notes that diagnostic tests, including a stress test, 
were not obtained.  Accordingly, the Board cannot determine the 
veteran's workload ability in METS or whether the veteran has any 
left ventricular dysfunction and if so, what the ejection 
fraction would be.  

VA has a statutory duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a)  (West 
1991 & Supp. 1996).  That duty includes obtaining medical records 
when deemed necessary.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This duty also includes obtaining VA examinations when 
deemed necessary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  

In view of the foregoing, the case is hereby REMANDED to the RO 
for the following development:



1.  The RO should afford the veteran a VA 
cardiology examination, to be performed by 
a board certified cardiologist, if 
available, to determine the current 
manifestations of the veteran's service-
connected disability.  The claims file and 
a copy of this remand must be made 
available to the cardiologist for review 
prior to the examination.  All indicated 
tests should be performed and all clinical 
findings should be reported in detail.  A 
detailed history should be obtained, 
including the duration and frequency of any 
anginal attacks.  The clinical evaluation 
should include standing, sitting and supine 
blood pressure readings.  Any and all 
evaluations, tests, and studies deemed 
necessary should be accomplished and the 
findings reported in detail.  The examiner 
should indicate whether the veteran's 
cardiac status precludes more than light 
manual labor or precludes more than 
sedentary employment.  In addition, the 
examiner should obtain any tests necessary 
to determine the presence of any left 
ventricular dysfunction and to assess the 
veteran's workload ability in METS.  The 
examiner should state findings which 
address the pertinent rating criteria, 
including the veteran's workload ability in 
METS and any left ventricular dysfunction 
with ejection.  The cardiologist should 
indicate any appropriate activity 
limitations, and should specifically 
indicate whether the veteran may engage in 
manual labor or if he may not due to his 
service-connected heart disability.  A 
complete rationale must be given for all 
opinions and conclusions drawn.   

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action is 
to be implemented.  

3.  Thereafter, the RO should undertake any 
other indicated development, review all 
evidence of record, and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected heart disability.  


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



